Title: From Thomas Jefferson to Henry Dearborn, 27 June 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Th:J. to Genl. Dearborne.
            June 27. 04.
          
          I inclose you a newspaper with a Lexington article respecting the Osage chiefs. Govr. Harrison in a former letter I think proposed the purchasing all the Piankishaw lands on the Ohio. this would be infinitely preferable to nibbling about the Saline. I doubt the expediency of buying the Pioria lands West of the Missisipi, unless a bargain could be made at the same time with some other tribe to give lands East of the Missisipi for them. I wonder whether it would be practicable in our purchases of the Indians to give them an annuity proportioned to the number of families, so that the annuity might extinguish with the numbers. it may be worth thinking of. Affectionate salutations.
        